Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to the RCE filed on 6/17/2022. Claims 1-9 are pending. This Office Action is Non-Final.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/17/2022 has been entered.
 
Response to Arguments
	A) Applicant’s arguments with respect to claim(s) 1 and 9 have been considered but are moot because the new ground of rejection does not rely on the exact same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prahlad et al. (US 2007/0198422) in view of Jose et al. (US 2021/0119796).

	 As per claim 1, Prahlad discloses a data management device comprising: 
a memory; and a processor operatively coupled with and in communication with the memory, the processor (Prahlad, Paragraph 0104 recites “Those skilled in the relevant art will appreciate that aspects of the invention can be practiced with other communications, data processing, or computer system configurations, including: Internet appliances, hand-held devices (including personal digital assistants (PDAs)), wearable computers, all manner of cellular or mobile phones, multi-processor systems, microprocessor-based or programmable consumer electronics, set-top boxes, network PCs, mini-computers, mainframe computers, and the like. Indeed, the terms "computer," "server," "host," "host system," and the like are generally used interchangeably herein, and refer to any of the above devices and systems, as well as any data processor. Furthermore, aspects of the invention can be embodied in a special purpose computer or data processor that is specifically programmed, configured, or constructed to perform one or more of the computer-executable instructions explained in detail herein.”):
 	determines whether secondary data generated from source data to be processed complies with the data handling rules that use statistical information; and performs processing according to the determination result, wherein the processor estimates the statistical information of the secondary data to be generated based on-the source data to be processed, and performs a first determination whether the data handling rule is compliant, prior to the generation of the secondary data (Prahlad, Paragraph 0056 recites “Referring to FIG. 6, a flow diagram illustrating an example routine 600 for providing content to a user having a token-based license key with tokens is described. In step 610, after a user has purchased a license or when a user is purchasing a license, the system receives a request from a license holder (or soon to be holder) for use of digital content. In step 620, the system checks the number of available tokens (and their values) in the user's license key, and determines if the user has enough tokens. If the user has enough tokens, the routine proceeds to step 630, else the routine proceeds to step 640.” Secondary data is being interpreted to be a copy of the source.  In Prahlad’s case it would be software, see Paragraph 0057 for Example.  Statistical information is being interpreted to be the number of available copies. It is being interpreted that element 620 of checking tokens is the first determination), 
	and the processor executes the processing process to generate the secondary data when it is determined in the first determination that the data handling rule is compliant,  and the processor does not execute the processing process when it is determined in the first determination or the second determination that the data handling rule is not compliant (Prahlad, Paragraph 0056 recites “If the user has enough tokens, the routine proceeds to step 630, else the routine proceeds to step 640. In step 630, after determining the user has enough tokens, the system provides the user with the requested digital content and, in step 635, decrements the tokens in the user's license key that equal the amount needed for the requested content. In step 640, when the user did not have enough tokens, the system may query the user to determine if the user would like to purchase additional tokens to enable the system to provide the user with the requested content. If the user wants to purchase additional tokens, the routine proceeds to step 645, else the routine proceeds to step 650, and the system denies the user's request for digital content. Alternatively, the system may deny the request without querying for an additional purchase when the system determines the user does not have sufficient tokens for a content request. However, if the user wishes to obtain the content, the system, at step 645, sells the additional tokens to the user (or, additional tokens for the request content and for future content requests), and provides, in step 630, the content to the user.”  The secondary data or in this instance the copy of the software will not be generated until there is an available token.  Once one is available the copy of the software will be generated and provided.).
	But fails to teach based on whether the secondary data to be generated satisfies the statistical values of the statistical information based on the estimated statistical information, performs a second determination whether the data handling rule is compliant, after the generation of the secondary data.
	However, in an analogous art Jose teaches based on whether the secondary data to be generated satisfies the statistical values of the statistical information based on the estimated statistical information, performs a second determination whether the data handling rule is compliant, after the generation of the secondary data. (Jose, Paragraph 0089 recites “Then the data provider can update (416) the balance amount of token by reducing amount of token used after executing each computational operation in a distributed manner. The data provider can also report the amount of token updated to smart contract (300).” After a code execution a second check is made to determine if a policy is still compliant.  Depending on the result the token execute more code or issued an out of token message.).
	It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date to use Jose’s Method For Analyzing Data Using A Blockchain, A Data Provider And A Data Customer Therefor with Prahlad’s system and method for providing a flexible licensing system for digital content because the use of keeping an updated balance of tokens helps to do accounting and maintain an accurate amount of available tokens.

	As per claim 2, Prahlad im combination with Jose teaches the data management device according to claim 1, Prahlad further discloses the processor calculating the statistical value of the generated secondary data (Prahlad, Paragraph 0056 recites “If the user has enough tokens, the routine proceeds to step 630, else the routine proceeds to step 640. In step 630, after determining the user has enough tokens, the system provides the user with the requested digital content and, in step 635, decrements the tokens in the user's license key that equal the amount needed for the requested content. In step 640, when the user did not have enough tokens, the system may query the user to determine if the user would like to purchase additional tokens to enable the system to provide the user with the requested content. If the user wants to purchase additional tokens, the routine proceeds to step 645, else the routine proceeds to step 650, and the system denies the user's request for digital content. Alternatively, the system may deny the request without querying for an additional purchase when the system determines the user does not have sufficient tokens for a content request. However, if the user wishes to obtain the content, the system, at step 645, sells the additional tokens to the user (or, additional tokens for the request content and for future content requests), and provides, in step 630, the content to the user.”  The secondary data or in this instance the copy of the software will not be generated until there is an available token.  Once one is available the copy of the software will be generated and provided.).

	As per claim 3, Prahlad im combination with Jose teaches the data management device according to claim 1, Prahlad further discloses a processing process and handling rule management table for registering the data handling rule of the secondary data generated by the processing for each type of the processing processes; wherein the processor determines whether to issue an access right to the generated secondary data depending on whether the data handling rule registered in the processing process and handling rule management table is compliant (Prahlad, Paragraph 0050 recites “Referring to FIG. 5, a table 426 illustrating an example data structure for mapping tokens to digital content is described. Token association table 426 may include information related to associating a token value with digital content, such as a software item. Table 426 may also include information or data indicating a software identifier, a license version, a license type (e.g., permanent, beta, test, evaluation, temporary, and so on), information about the system configuration or related components, original equipment manufacturer information, a configuration identifier, and other information described herein. In some cases, the system may transmit some or all of the information in table 426 with the license key 406, inside the license key 406, or before or after the system transmits the license key 406.”).

	As per claim 4, Prahlad im combination with Jose teaches the data management device according to claim 3, Prahlad further discloses wherein the processor further determines whether the data handling rule registered in the processing process and handling rule management table is transferred as a rule applied to the secondary data (Prahlad, Paragraph 0050 recites “Referring to FIG. 5, a table 426 illustrating an example data structure for mapping tokens to digital content is described. Token association table 426 may include information related to associating a token value with digital content, such as a software item. Table 426 may also include information or data indicating a software identifier, a license version, a license type (e.g., permanent, beta, test, evaluation, temporary, and so on), information about the system configuration or related components, original equipment manufacturer information, a configuration identifier, and other information described herein. In some cases, the system may transmit some or all of the information in table 426 with the license key 406, inside the license key 406, or before or after the system transmits the license key 406.”).

	As per claim 5, Prahlad im combination with Jose teaches the data management device according to claim 3, Prahlad further discloses an interface operatively coupled with an in communication with the processor for updating the processing process and handling rule management table (Prahlad, Paragraph 0053 recites “However, in some examples, the system may store a token association table 426 on a server of a content source and a user system may have to query the content source server prior to any new installation in order to receive an updated token association table. In some examples, a software source 412 may process a user request for digital content and compare token association information locally accessible at the software source 412, and return the results of the comparison to the user.” And Paragraph 0105 recites “User interface elements described herein may comprise elements from graphical user interfaces, command line interfaces, and other interfaces suitable for the purposes described herein. Screenshots presented and described herein can be displayed differently as known in the art to input, access, change, manipulate, modify, alter, and work with information.”).

	As per claim 6, Prahlad im combination with Jose teaches a data management system comprising: the data management device according to claim 1 (Prahlad, Paragraph 0056 recites “Referring to FIG. 6, a flow diagram illustrating an example routine 600 for providing content to a user having a token-based license key with tokens is described. In step 610, after a user has purchased a license or when a user is purchasing a license, the system receives a request from a license holder (or soon to be holder) for use of digital content. In step 620, the system checks the number of available tokens (and their values) in the user's license key, and determines if the user has enough tokens. If the user has enough tokens, the routine proceeds to step 630, else the routine proceeds to step 640. In step 630, after determining the user has enough tokens, the system provides the user with the requested digital content and, in step 635, decrements the tokens in the user's license key that equal the amount needed for the requested content. In step 640, when the user did not have enough tokens, the system may query the user to determine if the user would like to purchase additional tokens to enable the system to provide the user with the requested content. If the user wants to purchase additional tokens, the routine proceeds to step 645, else the routine proceeds to step 650, and the system denies the user's request for digital content. Alternatively, the system may deny the request without querying for an additional purchase when the system determines the user does not have sufficient tokens for a content request. However, if the user wishes to obtain the content, the system, at step 645, sells the additional tokens to the user (or, additional tokens for the request content and for future content requests), and provides, in step 630, the content to the user.”);
	and a user terminal that communicates with the data management device and requests the processing process for the source data, wherein the data management device generates the secondary data and then sets access rights to the secondary data on the user terminal (Prahlad, Paragraph 0043 recites “The distribution channel 404 may transmit content 418 from the source 412 via module 408 to a user 416, such as a purchaser of content from the source 412. The distribution channel 404 may be communicatively coupled to the content source 412 and a user computer 402 via a network, such as a LAN, WAN, the Internet, a wireless network, or other electronic channels. In some cases, the distribution channel 404 may provide a Graphical User Interface (GUI) to enable the purchasing and selling of software 418. Additionally, the distribution channel 404 may be a transport system (such as a package delivery service) or a store selling digital content, in order to facilitate users purchasing content on removable media, such as on DVDs, CD-ROMs, CDs, and so on.”).

	As per claim 7, Prahlad im combination with Jose teaches the data management system according to claim 6, Prahlad further discloses wherein the data management device performs processing to display a screen that allows the user to select whether to stop the processing or to perform other processing processes when it is determined that the data management device does not comply with the data handling rules (Prahlad, Paragraph 0056 recites “In step 640, when the user did not have enough tokens, the system may query the user to determine if the user would like to purchase additional tokens to enable the system to provide the user with the requested content. If the user wants to purchase additional tokens, the routine proceeds to step 645, else the routine proceeds to step 650, and the system denies the user's request for digital content.”).

	As per claim 8, Prahlad im combination with Jose teaches the data management system according to claim 6, Prahlad further discloses wherein the data management device receives a plurality of requests for the processing process from the user terminal and determines whether to issue access rights to the generated secondary data depending on whether the data handling rules for each processing process are compliant (Prahlad, Paragraph 0043 recites “The distribution channel 404 may transmit content 418 from the source 412 via module 408 to a user 416, such as a purchaser of content from the source 412. The distribution channel 404 may be communicatively coupled to the content source 412 and a user computer 402 via a network, such as a LAN, WAN, the Internet, a wireless network, or other electronic channels. In some cases, the distribution channel 404 may provide a Graphical User Interface (GUI) to enable the purchasing and selling of software 418. Additionally, the distribution channel 404 may be a transport system (such as a package delivery service) or a store selling digital content, in order to facilitate users purchasing content on removable media, such as on DVDs, CD-ROMs, CDs, and so on.” And Prahlad, Paragraph 0056 recites “If the user has enough tokens, the routine proceeds to step 630, else the routine proceeds to step 640. In step 630, after determining the user has enough tokens, the system provides the user with the requested digital content and, in step 635, decrements the tokens in the user's license key that equal the amount needed for the requested content. In step 640, when the user did not have enough tokens, the system may query the user to determine if the user would like to purchase additional tokens to enable the system to provide the user with the requested content. If the user wants to purchase additional tokens, the routine proceeds to step 645, else the routine proceeds to step 650, and the system denies the user's request for digital content. Alternatively, the system may deny the request without querying for an additional purchase when the system determines the user does not have sufficient tokens for a content request. However, if the user wishes to obtain the content, the system, at step 645, sells the additional tokens to the user (or, additional tokens for the request content and for future content requests), and provides, in step 630, the content to the user.”).

	Regarding claim 9, claim 9 is directed to a system associated with the method of claim 1 respectively. Claim 9 is similar in scope to claim 1, respectively, and are therefore rejected under similar rationale. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODERICK TOLENTINO whose telephone number is (571)272-2661. The examiner can normally be reached Mon- Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODERICK . TOLENTINO
Examiner
Art Unit 2439



/RODERICK TOLENTINO/Primary Examiner, Art Unit 2439